     Case 1:15-cv-07433-LAP Document 1059 Filed 06/17/20 Page 1 of 3


                                                                      Haddon, Morgan and Foreman, P.C
                                                                                              Ty Gee


                                                                                     150 East 10th Avenue
                                                                                 Denver, Colorado 80203
                                                                        PH   303.831.7364 FX 303.832.2628
                                                                                        www.hmflaw.com
                                                                                       tgee@hmflaw.com




June 17, 2020

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Mr. Dershowitz’s Request for Discovery Subject to Protective Order
    Giuffre v. Ghislaine Maxwell, No. 15 Civ. 7433 (LAP)

Dear Judge Preska:

Defendant Alan Dershowitz in Giuffre v. Dershowitz, No. 19-cv-3377 (LAP) filed a request in
that case and this one to request a conference. He intends as a non-party to move in this case
to modify the Protective Order (Doc.62) so that he has access to “all filings and discovery
materials, including third-party discovery.” Doc.1058-1, at [1]. There is no basis for such a
modification.

Mr. Dershowitz’s request is brought on plowed ground. In October 2017 third parties sued by
an alleged Epstein victim moved to modify the Protective Order to permit them to “use all
evidence” produced by a non-party witness in this case. Doc.924 (filed under seal Oct. 5,
2017). In a sealed opinion this Court denied the motion. It ruled that the Protective Order did
not extend beyond the completion of discovery or beyond the termination of the case, which
the Court determined had occurred. Sealed Op. 7 (Nov. 14, 2017). Accordingly, the Court
concluded, the documents the third parties sought were not subject to the Protective Order.
Instead they were in the actual or constructive possession of the parties, since the Protective
Order required that upon case termination all documents would be returned to the party
designating the documents as confidential. See id.

In March 2017 intervenor Cernovich moved for access to materials in this case, including
documents produced in discovery. Doc.551; Doc.892, at 4, 9. The Court construed the motion
as one to modify the Protective Order, and denied it. Doc.892, at 4-10. It found that “the
parties and multiple deponents have reasonably relied on the Protective Order in giving
testimony and producing documents including evidence of assault, medical records, and
emails,” and “[t]hird-party witnesses have done the same.” Doc.892, at 6-7. “Protection of
confidential discovery in this case is appropriate,” the Court concluded. Id. at 9.
     Case 1:15-cv-07433-LAP Document 1059 Filed 06/17/20 Page 2 of 3


Honorable Loretta A. Preska
June 17, 2020
Page 2

The Sealed Order and the Court’s May 2017 Order were never appealed. They are the law of
the case. That doctrine “counsels against revisiting . . . prior rulings in subsequent stages of
the same case absent cogent and compelling reasons such as an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice.” United States v. Thorn, 446 F.3d 378, 383 (2d Cir. 2006) (internal
quotations omitted), quoted in United States v. Barnett, Nos. 90-cr-913 & 19-cv-132, 2020 WL
137162, at *4 (S.D.N.Y. Jan. 13, 2020). Mr. Dershowitz asserts none of these grounds for
revisiting the Court’s ruling from two and a half years ago.

Mr. Dershowitz plowed some of this ground himself. In August 2016 he moved in the
alternative to modify the Protective Order to give him access to discovery. Doc.364. He
intended to use the discovery to mount a media campaign to make public a selected portion of
the discovery to “defend himself” in the court of public opinion. Doc.364, at 2; see Doc.957, at
3. This Court denied the request to modify the Protective Order. Sealed Op. 22-23.

Although Mr. Dershowitz comes before the Court today with a different purpose—to acquire
discovery materials in this case to “defend himself,” now in his own case—the result must be
the same. One, he seeks “all filings” in this case, Doc.1058-1, at [1], but to the extent those
filings are not already available to him, they were sealed under an Order that (i) waived the
requirement of letter motions seeking leave to file submissions under seal, and (ii) amended
the Protective Order to eliminate the requirement of such a letter motion. Doc.348. The Order
now is moot.

Even if the law of the case did not apply, Mr. Dershowitz cannot show an “extraordinary
circumstance or compelling need,” S.E.C. v. TheStreet.com, 273 F.3d 222, 229 (2d Cir. 2001),
to modify the Protective Order. This Court’s analysis in the three orders discussed above
foreclose his pursuit of discovery materials in this case.

Mr. Dershowitz’s reliance on In re Ethylene Propylene Diene Monomer Antitrust Litigation
(“EPDM”), 255 F.R.D. 308 (D. Conn. 2009), is misplaced. First, the facts are entirely
distinguishable. The lead plaintiff in a Canadian class action suit against the same defendant,
DSM, moved to modify the Protective Order to obtain a wide range of discovery materials
from the district court case in Connecticut. While the court modified the Protective Order in
part, it did so only with respect to “preexisting business documents.” 255 F.R.D. at 325. The
court expressly held that it would not permit the movant to obtain interrogatory requests and
responses, expert reports, or deposition transcripts. See id.

EPDM underscores the fundamental problem with Mr. Dershowitz’s indiscriminate request
for all discovery materials in this case. Notwithstanding factual overlap, he is defending against
a substantially different lawsuit. Unlike in Mr. Dershowitz’s case, the plaintiff in this action
falsely alleged Ms. Maxwell was a longstanding and integral part of Mr. Epstein’s scheme. So
the documents and third party witnesses needed to defend against that claim necessarily are
different from those needed to defend against plaintiff’s claim against Mr. Dershowitz. Yet he
seeks to sweep within his discovery basket every document and every statement by witnesses,
     Case 1:15-cv-07433-LAP Document 1059 Filed 06/17/20 Page 3 of 3


Honorable Loretta A. Preska
June 17, 2020
Page 3

much of which will be wholly irrelevant to the defense of his case. Ms. Maxwell and the third
party witnesses—who are not part of Mr. Dershowitz’s requested proceeding—reasonably
relied on a Protective Order they believed would restrict the use of their documents and their
testimony to this case. The Court should honor that reliance.

In the event the Court grants a hearing on Mr. Dershowitz’s motion, we respectfully submit
that the Court should permit plenary briefing on this important issue and should permit the
third parties an opportunity to participate as well. As the Court is aware, some of these third
party witnesses were represented at the depositions and presented testimony in reliance on the
Protective Order.

The Court should deny the pre-hearing request.

Very truly yours,



Ty Gee

C: Counsel of Record via ECF
